DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 

2. Applicant’s amendment, filed 01/05/2021, has been entered.
    Claims 3-6, 8, 19 and 20 have been canceled. 
    Claims 1 and 2 have been amended.
    Claims 1, 2, 7, 9-18 and 21-30 are pending.

     Applicant’s amendment to the Sequence Listing, filed 01/27/2021, have been entered and has placed this application in compliance with the Sequence Rules.

     Applicant’s Supplemental Amendment, filed 03/25/2021, has been entered.
     Claims 3-6, 8-11, 19-20 and 20 have been canceled. 
     Claims 1 and 2 have been amended.
     Claims 31-32 have been added.
     Claims 1, 2, 7, 12-18 and 21-32 are pending.

3.  Application election of Group I in the Response to Restriction Requirement, filed 01/05/2021 is acknowledged. 

                                                  REASONS FOR ALLOWANCE

4. The following is an Examiner's Statement of Reasons for Allowance:  

     The terminal disclaimer, filed on 03/25/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10.335,485 has been accepted.   
     The terminal disclaimer has been recorded. 

     Claims 12-18 and 23 -25 drawn to methods of treating previously withdrawn from consideration as a result of a restriction requirement, are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement requires invention Group III, as set forth in the Office Action mailed on 01/30/2019, is hereby withdrawn and claims 12-18 and 23-25 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
     Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



    As indicated previously in priority USSN 13/641,199 and USSN 15/833,884, now U.S. Patent No. 10,335,485; 
     due to high polymorphism of antibodies, the claimed anti-VLA antibodies are deemed structurally distinct on the primary amino acid basis. 
     The claimed anti-VLA antibodies do not appear to known or taught in the prior art. 
     The prior art neither suggest or teaches anti-VLA antibodies having the exact chemical structure of the claimed anti-VLA antibodies.

     In turn, the methods of inhibiting binding to VCAM-1 and/or fibronectin by administering the claimed antibodies are deemed free of the art. 

     Accordingly the claims of this application are deemed allowable.

6.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571) 272-0844.  The examiner can normally be reached Monday through Thursday from 7:30 am to 6:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. 

     The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Phillip Gambel/
Primary Examiner 
Technology Center 1600
Art Unit 1644
April 5, 2021